[Cite as State v. McGowan, 2018-Ohio-2247.]


                                  IN THE COURT OF APPEALS

                              ELEVENTH APPELLATE DISTRICT

                                  ASHTABULA COUNTY, OHIO


STATE OF OHIO,                                 :       OPINION

                 Plaintiff-Appellee,           :
                                                       CASE NO. 2017-A-0077
        - vs -                                 :

ANDRE MCGOWAN,                                 :

                 Defendant-Appellant.          :


Civil Appeal from the Ashtabula County Court of Common Pleas, Case No. 2014 CR
00378.

Judgment: Affirmed.


Nicholas A. Iarocci, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
Prosecutor, Ashtabula County Courthouse, 25 West Jefferson Street, Jefferson, OH
44047 (For Plaintiff-Appellee).

Andre McGowan, pro se, PID: A664-102, Marion Correctional Institution, P.O. Box 57,
940 Marion Williamsport Rd., Marion, OH 43301 (Defendant-Appellant).



CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Andre McGowan, has filed a pro se appeal from the October 4,

2017 judgment of the Ashtabula County Court of Common Pleas, dismissing, inter alia,

his petition to vacate or set aside judgment of conviction or sentence. We affirm.

        {¶2}     Appellant was indicted on two counts of robbery, in violation of R.C.

2911.02, felonies of the third degree; two counts of kidnapping, in violation of R.C.

2905.01, felonies of the second degree; one count of theft, in violation of R.C. 2913.02,
a felony of the fifth degree; and one count of grand theft, in violation of R.C. 2913.02, a

felony of the fourth degree.       Separate jury trials were held because the charges

stemmed from two separate incidents and appellant was granted relief from prejudicial

joinder. Ultimately, appellant was found guilty on all counts. The trial court sentenced

appellant on one count of robbery and one count of kidnapping for a total of 10 years;

the remaining counts merged.

         {¶3}   Appellant appealed and, in State v. McGowan, 11th Dist. Ashtabula No.

2015-A-0015, 2015-Ohio-4430, this court affirmed appellant’s convictions. Appellant

subsequently filed an application for reopening, raising six proposed assignments of

error.   After finding appellant was deprived of the effective assistance of appellate

counsel on appeal regarding the duration of post-release control, this court granted the

application, reinstated the appeal, and remanded the case for the trial court to correct

the error. After addressing the issue on remand, appellant appealed that judgment and,

in State v. McGowan, 11th Dist. Ashtabula No. 2016-A-0052, 2017-Ohio-7124, this

court affirmed the trial court’s judgment.

         {¶4}   On August 21, 2017, appellant filed the underlying petition and, on

October 4, 2017, the trial court dismissed the same. The court noted the petition was

appellant’s second request to set aside his conviction.           And, after considering

appellant’s assertions, the court determined his arguments raised were barred by the

doctrine of res judicata. Appellant now appeals and assigns the following as error:

         {¶5}   “[1.]   The trial court erred to the prejudice of defendant-appellant and

committed an abuse of discretion when the trial court failed to rule on pre-trial motion to

exclude other acts evidence Rule 404(B) in violation of due process and equal




                                              2
protection of law under the Fourteenth Amendment of the United States Constitution.

[Sic.]

         {¶6}   “[2.] The trial court commit[t]ed an abuse of discretion and revers[i]ble and

plain error when it allowed the defendant to proceed to trial with an amended indictment

and an indictment essentially different from that found by the grand jury in violation of

the Sixth Amendment of the United States constitutional right to be informed of the

nature and cause of the accusations against him and the due process and equal

protection clause[s] of the United States Constitution.

         {¶7}   “[3.] The trial court commit[t]ed an abuse of discretion and judicial bias

under a separation of power, acting as a second prosecution in ruling on defendant’s

post-conviction relief pursuant to R.C. 2953.21 and Ohio R. Crim. P. 35 (Martinez v.

Ryan) were barred by the doctrine of res judicata after a new sentencing and new

judgment entry that goes with it without adjudication of the merits in violation of the due

process and equal protection clause[s] of the Fourteenth Amendment of the United

Sates Constitution.

         {¶8}   “[4.]   The trial court erred to the prejudice of defendant-appellant and

committed an abuse of discretion in not granting relief on this appellant’s ineffective

assistance of counsel claim, as it is clear that counsel failed to object to the amended

indictment and compel the trial court to make findings of fact and conclusions of law on

the motion to exclude other acts evidence 404(B) in direct violation of the Fifth, Sixth,

and Fourteenth Amendments of the United States Constitution due process and equal

protection of law. [Sic.]”




                                              3
       {¶9}   A petition for postconviction relief may be dismissed based upon res

judicata where the petitioner could have raised the issues asserted in his petition at trial

or on direct appeal. State v. Perry, 10 Ohio St. 2d 175 (1967), at paragraphs seven and

eight of the syllabus.

       {¶10} “‘Under the doctrine of res judicata, a final judgment of conviction bars a

convicted defendant who was represented by counsel from raising and litigating in any

proceeding except an appeal from that judgment, any defense or any claimed lack of

due process that was raised or could have been raised by the defendant at the trial,

which resulted in that judgment of conviction, or on an appeal from that judgment.’”

(Emphasis omitted.) State v. Szefcyk, 77 Ohio St. 3d 93, 95 (1996), quoting Perry,

supra, at paragraph nine of the syllabus.

       {¶11} Appellant’s first and second assignments of error address issues that

could have been asserted on direct appeal from appellant’s conviction. Any alleged

irregularity in the trial court’s purported failure to rule on a pretrial motion was apparent

at the time appellant filed his direct appeal.       Similarly, any issue relating to the

sufficiency of the amended indictment was subject to review on direct appeal. Pishok v.

Kelly, 11th Dist. Trumbull No. 2008-T-0093, 2009-Ohio-287, ¶11 (defective indictment

renders conviction voidable, not void).       Accordingly, the trial court did not err in

dismissing appellant’s petition based upon res judicata.

       {¶12} Finally, appellant fails to offer any argumentation in support of his third

and fourth assignments of error. Pursuant to App.R. 16(A)(7), an appellant is required

to include in his appellate brief “[a]n argument containing the contentions of the

appellant with respect to each assignment of error presented for review and the reasons




                                             4
in support of the contentions, with citations to the authorities, statutes, and parts of the

record on which appellant relies.” As appellant has advanced nothing in support of his

third and fourth assignments of error, they also lack merit.

       {¶13} Appellant’s four assignments of error are without merit.

       {¶14} The judgment of the Ashtabula County Court of Common Pleas is

affirmed.



DIANE V. GRENDELL, J.,

TIMOTHY P. CANNON, J.,

concur.




                                             5